DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cooling-gas device in claim 28 which have been interpreted as a climate control system such as an air conditioner and equivalents thereto
an air-transport element (element/means for air-transport) in claim 31 which have been interpreted as an air conveyor and equivalents thereto, 
a climate control system in claim 33 which has been interpreted as an air conditioner or equivalents thereto.  
a cooling device (means for cooling) in claim 40 which has been interpreted as an air/gas conveyor wherein the air may be cooled and equivalents thereto.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  air-conveyor system in claim 36, wherein air-conveyor is considered sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The gas-cooling system of claim 28 has been interpreted as a climate control system per the disclosure.  However, there is no indication that there is an additional climate control system as part of the original disclosure.  Thus, claim 33 is considered new matter.  In order to expedite examination, the claim will be examined as written.  Clarification and/or correction is requested.
In all cases, clarification and/or correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-33, 35, 38 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0127843 to Koulik et al. in view of U.S. Patent No. 2009/0061111 to Mishima et al. and U.S. Patent Pub. No. 2007/0254096 to Hepper al.
Regarding claims 28:  Koulik et al. (see, e.g., Figs. 2-3, 7a-9) disclose an apparatus substantially as claimed for processing a bottle and comprising:  
a coating chamber (e.g. zone/volume inside of housing 20 proximate 22b in Fig. 7a), wherein said coating chamber comprises a first lance (e.g., 54a in Fig. 9 [part of 4], also see, e.g., para. 46 and Figs. 8-14e) that introduces material into a bottle and introduces energy into said material capable of causing a reaction that results in a coating on an interior wall of said bottle, which is in said coating chamber; and 
an enclosed cooling segment (e.g. zone/volume inside of housing 20 proximate 22a), upstream (e.g. in a direction of bottle transfer) of said coating chamber, wherein said cooling segment is connected to said coating chamber such that said bottle has passes through said cooling segment on its way to the coating chamber.  The cooling segment is enclosed by the walls of housing 20.  Additionally, Kouilk et al. teach that an apparatus of the disclosure may comprise a ventilation system to flush out residual gases and to cool the containers (see, e.g., para. 45 and 50).  Thus, it is clear that the invention envisions that any of the containers in the housing may be exposed to flushing and cooling.  Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



    PNG
    media_image1.png
    395
    555
    media_image1.png
    Greyscale

However, Koulik et al. fails to provide details of the ventilation system capable of flushing and cooling and therefore fails to disclose a cooling gas device and air feed wherein cooled gas is passed through said air reed into said enclosed cooling segment and is capable of cooling said bottle before said bottle has reacted said coating chamber.    
Mishima et al. teach that a bottle being processed may be subject to thermal deformation by a hot processing gas and therefore discloses providing a cooling means along a direction of movement of containers in an enclosed housing (i.e. chamber 42), wherein cooled gas is passed through an air feed (51) into an enclosed cooling segment, thereby cooling said bottle before said bottle has reached said coating chamber/zone/volume. See, e.g., Figs. 11(a), 11(b) and 12 abstract, and paras. 134-135.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided air feed that passes cooled gas through a feed into said enclosed cooling segment, thereby cooling said bottle before said bottle has reached said coating chamber in order to prevent thermal deformation as taught by Mishima et al.  
Additionally, Hepper et al. disclose a cooling-gas device/climate control system (i.e. a conditioning device) for cooling a gas that is provided to a processing apparatus that, inter alia, adjusts temperature (including cooling) and reduces moisture content of gas used processing/purging for the purpose of setting moisture content, pressure, temperature, etc. of the processing/purge gas before it is introduced into an apparatus (see, e.g., para. abstract, 13-14, 17, 22-27 and 44).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a cooling-gas device/climate control system in combination with the aforementioned features of Koulik et al. and Mishima et al. in order to set a moisture content of a processing/purge gas/cooled gas before it is introduced in the apparatus as taught by Hepper et al.
Finally, it is noted that although not considered a structural feature of the claimed apparatus, Koulik et al. also teach that the bottle may be polyethylene terephthalate (see, e.g. para. 39).  Note:  the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 30, in Figs. 3 and 7a, at least, the apparatus of Koulik et al. further comprises a housing (20), wherein said housing surrounds said coating chamber and said cooling segment and connects said coating chamber and said cooling segment.
With respect to claim 31, Koulik et al. disclose an air transport element that is capable of propelling (i.e. pushing) said bottle through said cooling segment towards said coating chamber.  See, e.g., para. 81.
With respect to claim 32, by providing a housing (as detailed above), a pressure of a cooling gas may be maintained and a pressure in said coating chamber may be maintained at a pressure above ambient pressure.  Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 33:  See above rejection under 35 USC 112.  The climate control system has been considered a duplicated of the cooling-gas device, wherein the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to claim 35 and 38, as an alternative to the conveying device of Fig. 7a for linear transport through an apparatus, Koulik et al. discloses a carousel (i.e. receiver wheel) for rotational transport through an apparatus which would in modified Koulik et al. include a coating chamber and therefore support and/or rotate therein said container/bottle during production.  Examiner also notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to claim 42, as detailed above, in modified Koulik et al., said cooling segment is configured to expose an exterior surface of said bottle to gas that has been cooled by said cooling segment/cooling-gas device.
With respect to claim 43, see above regarding intended use.  
With respect to claim 44, Mishima et al. disclose that cooling gas may be provided to an inside or an outside of a bottle (see, e.g., Figs. 11(a) and 11(b) and the accompanying text).  Also see above regarding intended use.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al., Mishima et al. and Hepper et al. as applied to claims 28, 30-33, 35, 38 and 42-44 in view of U.S. Patent No. 4,505,945 to Dubust et al.
Modified Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, Koulik et al. fail to disclose a cooling system in connection with a controller and a temperature sensor, wherein the controller is configured to control said cooling segment, said cooling-gas device and said air feed in response to a signal provided by said temperature sensor.
Dubust et al. disclose a cooling system (Fig. 1, 18) comprising a controller (Fig. 1, 24 and 26) and a temperature sensor (Fig. 1, 20) wherein the controller is configured to control said cooling system in response to a signal provided by said temperature sensor for the purpose of automatically controlling the cooling system (abstract).  Note:  incorporation of the controller and temperature sensor in modified Koulik et al. will necessarily either directly or indirectly control aid cooling segment, said cooling-gas device and said air feed.  Furthermore, a temperature of a gas will be at least generically indicative of a temperature of a bottle, especially when all other processing parameters method steps are taken into consideration.  Again, see above regarding intended use.
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a controller and a temperature sensor in modified Koulik et al. in order to automatically control the cooling segment, said cooling-gas device and said air feed as taught by Debust et al.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al., Mishima et al. and Heppner et al. as applied to claims 28, 30-33, 35, 38 and 42-44 above in view of WO Pub. No. 96/33955 to Lindner et al.
Modified Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, modified Koulik et al. fail to disclose the apparatus further comprising a gas nozzle arrangement at an inlet of said cooling segment, wherein said gas nozzle arrangement is configured to form a gas screen.
Lindner discloses an apparatus for coating bottles comprising a gas nozzle arrangement at an overall inlet or outlet thereof for the purpose of providing a good separation between a gaseous atmosphere of the apparatus and outside air (see, e.g., Fig. 6 and abstract).
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a gas nozzle arrangement at an overall inlet (corresponding to an inlet of said cooling segment) or outlet of the apparatus of modified Koulik et al. in order to provide a good separation between a gaseous atmosphere of the apparatus and outside air as taught by Lindner.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulik et al., Mishima et al. and Hepper et al. as applied to claims 28, 30-33, 35, 38 and 42-44 in view of U.S. Patent No. 4,553,998 to Jones.
Modified Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, while modified Koulik et al. do disclose various kinematic and pneumatic (e.g., Fig. 7a, 60) conveying devices therein, the disclosure fails to teach said cooling segment comprises a conveyor belt that transports bottles to said coating chamber and a cooling device within said conveyor belt to cool bases of said bottle.
It is first noted that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Additionally, Jones teaches provision of a conveyor belt that transports substrates and a cooling device within said conveyor belt to cool bases of said substrates for the purpose of producing substrates with reduced strain across an entire body of the substrate (see, e.g., abstract).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a conveyor belt that that transports substrates and a cooling device with said conveyor belt in modified Koulik et al. in order to reduce strain across an entire body of the substrate as taught by Jones.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Koulik et al. as applied to claims 28, 30-33, 35, 38 and 42-44 in view of U.S. Patent Pub. No. 2016/0240722 to Heng et al.
Modified Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, modified Koulik et al. fail to disclose the a moisture sensor for obtaining a measurement of moisture content of said bottle prior to coating said inner surface of said bottle and using said measurement of moisture content of cooled gas to control conditions of gas that is to be used for cooling said container.
Heng et al. disclose substrate processing apparatus wherein adjacent processing stations are provided and a moisture sensor is also provided for obtaining a measurement of moisture content in an environment related to a substrate processed by the apparatus prior to a subsequent process (or in between processes) performed by the apparatus and using said measurement to control moisture content for the purpose protecting the substrate (see, e.g., abstract, paras. 11-13, 41-45, 50).
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed in an a substrate processing apparatus wherein adjacent processing stations are provided to provide a moisture sensor to obtain a measurement of moisture content in an environment related to the substrate processed by the apparatus prior to a subsequent process (or in between processes) performed by the apparatus and use said measurement to control moisture content in order to protect the substrate as taught by Heng et al.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Koulik et al. as applied to claims 28, 30-33, 35, 38 and 42-44 in view of U.S. Patent No. 6,196,154 Baumecker et al.
Modified Koulik et al. disclose the apparatus substantially as claimed and as described above.
However, fails to explicitly disclose an inlet wherein said inlet is the only opening into or out of the housing that connects said coating chamber and said cooling segment.
Baumecker et al. disclose an inlet (opening in wall 5) into a housing to a substrate processing apparatus wherein said inlet is the only opening into or out of the housing (see connected openings into or out of the housing that connects each of the processing segments/chamber inside the housing for the purpose of coating the containers in a continuous assembly line fashion (see, e.g., abstract and Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a housing with a plurality of chambers/segments and a coating wheel that rotates during production with the segments/chambers disposed thereon in modified Koulik et al. in order to coat the containers in a continuous assembly line fashion as taught by Baumecker.

Response to Arguments
Applicant’s arguments with respect to claim(s) pending claims have been considered but are moot based on the amended claims and resulting modified rejection and/or unpersuasive as presented below.
Examiner notes that is not the nature of patent examination to provide reasoning as to why a non-claimed invention would be obvious (or even preferred), rather it is the job of the Examiner to consider the prior art and determine whether the claimed invention is obvious.  The previous rejections and above rejections are based on this principle.  More specifically, in the instant case, Examiner need not show why one would not execute cooling and coating together and/or in any other sequence.    Further still, Examiner notes that the claimed invention is an apparatus and the intended use thereof need not be replicated in the prior art if all structural and functional features are addressed and the prior art would be capable of the intended use as claimed.  The prior art apparatus is considered to capable of Applicant’s claimed intended uses.
Similarly, Examiner need not provide an explicit broadest reasonable interpretation for any particular feature.  Rather, Examiner must only provide a rejection including interpretations that meets the broadest reasonable presentation standard.  Examiner submits that the rejections above meet this standard.  See modified rejection above.
Regarding, possible intended uses of Mishima, Examiner notes that it is not required that one of ordinary skill in the art find any combination including the reference as the only possible combination or even the most preferred combination.  Applicant is also invited to further review the case law finding with respect to an intended use of an apparatus.  As detailed above, Examiner maintains that modified Koulik as presented above would be capable of Applicant’s claimed intended use(s).
In response to Applicant's argument that relied upon references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instance case, all relied upon references are related to bottle substrates and/or substrate cooling and/or substrate coating and/or atmosphere control and/or substrate transportation in a substrate processing apparatus and therefore are in the field of Applicant’s endeavor and related to particular problems with which Applicant is concerned.

Allowable Subject Matter
Claims 29, 36-37 and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 29 and 46:  the prior art of record fails to teach or fairly suggest the apparatus further comprising a second lance, wherein said second lance is connected to said feed for introducing cooled gas into said bottle OR a plurality of movable lances that are all connected to said cooling system, said movable lances being configured to be raised and lowered for delivering cooled air at a particular temperature and humidity into said corresponding bottles, one of which is said bottle.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 36-37:  the prior art of record fails to teach or fairly suggest air conveyor system for causing an air flow that propels said bottles toward said coating chamber, said air flow comprising air that has been cooled by said cooling system.   Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716